Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.

Claim Status
Applicant’s arguments and declaration submitted 19 October 2021 are acknowledged.
Claims 1, 5, 9, 11, 14-19, 27-30 & 32 are pending. 
Claims 2-4, 6-8, 10, 12, 13, 20-26 & 31 are cancelled.
Claims 16-19 and 32 withdrawn.
Claims 1, 5, 9, 11, 14, 15 & 27-30 are under consideration.  
 
Examination on the merits is extended to the extent of the following species:
Drug-doxorubicin;
-and-
Polymer-polyvinyl alcohol.



Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

New & Maintained Objections/Rejections
Claim Objections
Claims 1, 5, 9, 11, 14, 15, 27-30 & 32 are objected to because of the following informalities:  
The claim listing is not compliant with 37 CFR 1.121 in that claim 31 is missing from the claim listing but the claim does not have a status identifier of “31. Canceled.” Failure to make future amendments compliant with 37 CFR 1.121 will necessitate a notice of Non-Responsive Amendments.
The hyphenation associated with the term “cross-link” is not kept consistent throughout the claim listing. In claims 1, 11, & 27, the hyphenation varies with “cross-linked”, “cross linking”, “cross-link”, “cross-linking”, “cross linker”, and “cross-linker” recited. Applicant may include the hyphen or not, but whatever form Applicant chooses must be used consistently.
Claims 5, 9, 11, 14, 15, 27-30 & 32 have poor grammar; the claims do not start with an article to refer back to the claimed structure. Applicant may wish to consider whether an amendment to recite “The embolic microparticles…” would obviate the objections.
In claim 9, a space is needed between “40-300” and “μm” in line 2.
Claim 14 recites the undefined abbreviation “PVA”. Applicant may wish to consider whether an amendment to line 4 of claim 1 reciting “polyvinyl alcohol (PVA)” would obviate the objection. The proposed claim amendment would also keep the terminology consistent throughout the claim listing. 

Claim 32 is also objected to because the status identifier is incorrect. It should be “32.Withdrawn” to be in compliance with 37 CFR 1.121.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9, 11, 14, 15 & 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the drug" in lines 4 & 9.  There is insufficient antecedent basis for this limitation in the claim. The analysis is the same for claims 5 and 28.
Applicant may wish to consider whether an amendment to recite “the treatment drug…” would obviate the rejection.
Claim 1 also recites the limitation "the polymer" in lines 6 & 7.  There is insufficient antecedent basis for this limitation in the claim. The analysis is the same for claims 11, 14 and 27.
Applicant may wish to consider whether an amendment to recite “the synthetic polymer…” would obviate the rejection.
 The analysis is the same for claims 5, 9, 11, 14, 15 & 27-30.
Applicant may wish to consider whether an amendment to recite “the embolic microparticles…” would obviate the rejection.
Claim 1 also recites the limitation "each cross linking group" in line 7 and the disulphide linkage in line 8.  There is insufficient antecedent basis for these limitations in the claim. 
Applicant may wish to consider whether an amendment to recite “wherein the synthetic polymer has cross-linked groups comprising disulphide linkages…wherein each cross-linked group comprises two anionically charged groups arranged symmetrically about a disulphide linkage…” would obviate the rejection.
Claim 27 recites the limitation "the cross-linker" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the cross-linking agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 5, 9, 11, 14, 15, and 27-30 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewis (US 2004/0161466; previously cited) in view of Stein (US 2002/0076443; previously cited), Ilangovan (Molecular and Cellular Biochemistry 234/235: 393–398, 2002; previously cited), and Meng (Biomaterials 30 (2009) 2180-2198; previously cited).
With regard to claims 1, 5, 9, 11, 14, 15, and 27-30, and the elected species, Lewis teaches a composition for chemoembolotherapy of solid tumors comprising particles of a water-insoluble water-swellable synthetic anionic polymer and, absorbed therein an anthracycline (title; abstract).  Suitably the polymer is a poly(vinyl alcohol) based polymer and the drug is doxorubicin (abstract).  Particles have a matrix of water-swellable water-insoluble polymer and, absorbed in the matrix, a water-soluble therapeutic agent, and is characterized in that the polymer has an overall anionic charge at a pH in the range 6 to 8, in that the particles, when swollen to equilibrium in water have particle sizes in the range 40-1500 µm and in that the therapeutic agent is an anthracycline compound having at least one amine group [0011].  Generally the polymer is covalently crosslinked [0012].  The polymer will form a hydrogel in the presence of aqueous liquid (i.e. gel body; [0012]). The invention is of particular value where the polymer matrix is formed of a polyvinyl alcohol macromer, having more than one ethylenically unsaturated pendant group per molecule by copolymerization with ethylenically unsaturated monomers including an acidic monomer ([0014]; Lewis’s claim 1; i.e. gel body of synthetic polymer).  The PVA macromer may be formed, for instance, by providing PVA polymer, of a suitable molecular weight such as in the range 1000 to 500,000 D, preferably 10,000 to 100,000 D, with pendant vinylic or acrylic groups [0014].  Pendant acrylic groups may be provided, for instance, by reacting acrylic or methacrylic acid with PVA to form ester linkages through some of the 
Lewis does not teach disulfide crosslinking of the polyvinyl alcohol with groups comprising disulphide linkages that have two anionically charged groups arranged symmetrically about the disulphide linkage such that the anionically charged groups electrostatically associate with the drug.
Stein et al. teach pharmaceutical compositions, and method for preparing pharmaceutical compositions, comprising a cross-linked matrix physically entrapping at least one therapeutic agent (abstract).  The at least one active agent may be a therapeutic agent [0011].  The therapeutic agent may be a small organic molecule, nucleic acid, peptide, polypeptide, protein, carbohydrate, vaccine, adjuvant, lipid, or it may be a virus or cell, although it is not limited to any particular compound, biomolecule or entity [0011].  Small molecule drugs may include, for example, anticancer drugs, cardiovascular drugs, antibiotics, antifungals, antiviral drugs, AIDS drugs such as HIV-1 protease inhibitors and reverse transcriptase inhibitors, antinociceptive (pain) drugs, hormones, vitamins, anti-inflammatory drugs, angiogenesis drugs, and anti-angiogenesis drugs [0070].  Such compositions have desirable controlled release properties such that an entrapped therapeutic agent or agents is released from the matrix under zero order, pseudo zero order or first order kinetics [0011].  The release characteristics are adjustable by selection of the appropriate phases, polymer(s), cross-linking agent(s), and excipients, among other factors [0011].  Preferably, the polymer comprises at least two thiol groups, and may be a homopolymer or a copolymer [0018]. The matrix may be prepared by cross-linking the polymer on which at least two thiol groups are present in the presence of the therapeutic agent [0064].  
Ilangovan teach solid tumors are characterized by a number of physiological properties such as occurrence of significant hypoxia, large amounts of cellular reducing regimens, in vivo reduction of nitroxides is dependent on the oxygen content as well as levels of endogenous reducing agents, such as glutathione (page 396, bottom of second column). The enhanced reduction of the nitroxide in tumor compared to normal tissue, thus, may be due to lower oxygen concentration as well as to the significantly enhanced GSH levels in the tumor (page 396, bottom of second column). 
Meng teach reduction-sensitive biodegradable polymers and conjugates have emerged as a fascinating class of biomedical materials that can be elegantly applied for intracellular triggered gene and drug delivery (abstract). The design rationale of reduction-sensitive polymers and conjugates usually involves incorporation of disulfide linkage(s) in the main chain, at the side chain, or in the cross-linker (abstract). Reduction-sensitive polymers and conjugates are characterized by an excellent stability in the circulation and in extracellular fluids, whereas they are prone to rapid degradation under a reductive environment present in intracellular compartments such as the cytoplasm and the cell nucleus (abstract). This remarkable feature renders them distinct from their hydrolytically degradable counterparts and extremely intriguing for the controlled cytoplasmic delivery of a variety of bioactive molecules including DNA, siRNA, antisense oligonucleotide, proteins, drugs, etc. (abstract).  It is evident that reduction-sensitive biodegradable polymers and conjugates are highly promising functional biomaterials 
It would have been obvious to a person of ordinary skill in the art at the time the present invention was made to crosslink the polyvinyl alcohol with a disulfide crosslinker including BACy and dithiobis(succinimydylpropionate) and thus produce the instantly claimed invention since Lewis teaches crosslinked polyvinyl alcohol microspheres.  Furthermore, Stein teaches pharmaceutical compositions comprising a cross-linked matrix which may be prepared by cross-linking the polymer on which at least two thiol (abstract; [0064]).  The cross-linking of the polymer on which at least two thiol groups are present may include disulfide bonds, thioether bonds, and combinations thereof [0064].  The polymers may be, e.g., polyvinyl alcohol [0017].  Stein teaches the cross-linked matrix composition may be provided in a form such as microparticles [0081] and the therapeutic agent may be an anticancer drug [0070].  Furthermore, it would have been obvious that disulfide containing crosslinking agent would be suitable for the microspheres for embolization since Stein teaches the controlled release of the therapeutic agent may occur as a consequence of biodegradation of the matrix by an in-vivo degradation pathway such as via reducing agents ([0015] & [0087]).  Solid tumors have a significantly higher reducing environment in the tumor tissue compared to normal tissue as taught by Ilangovan.  Therefore, one of ordinary skill in the art would have known at the time of the invention and would have been motivated to select a disulfide containing crosslinking agent, including BACy and prima facie obvious 
The electrostatic association of the drug with the polymer is a function of the charged groups on the polymer/crosslinker and the drug. Stein teaches the polymer or cross-linking agent may additionally comprise a functional group, such as an amino or carboxyl group [0092].  Furthermore, the L-cystine bisacrylamide (BACy) comprises anionic carboxyl groups which may electrostatically associate/capable of forming ionic bonds with the cationic doxorubicin.  The electrostatic interaction between the polymer and drug is necessarily results from the selection of the carboxyl group containing crosslinker and doxorubicin as the drug.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant makes no specific arguments pertaining to the outstanding 35 USC 103(a) rejection other than the rejection is believed to be moot in view to the claim 1 amendment and that claim 1 has been amended along the lines of corresponding patent family member EP2667855B, which was granted by the European Patent Office (reply, pg. 6).
This is not persuasive.  The microparticles suggested by the combined teachings of Lewis, Stein, Ilangovan, and Meng  teach microparticles comprise L-cystine bisacrylamide (BACy; a crosslinking group with disulfide linkages in which the disulfide linkage has two 
With regard to the allowance by the European Patent Office, each application before the USPTO is examined based on US statutes.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/LORI K MATTISON/            Examiner, Art Unit 1619   

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619